

	

		II 

		109th CONGRESS

		1st Session

		S. 370

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2005

			Mr. Lott (for himself,

			 Mr. Allard, Mr.

			 Cochran, Mr. DeMint,

			 Mr. Hatch, Mr.

			 Sessions, Mr. Thune, and

			 Mr. Warner) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To preserve and protect the free choice of

		  individual employees to form, join, or assist labor organizations, or to

		  refrain from such activities.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 National Right-to-Work

			 Act.

		

			2.

			Amendments to the National Labor Relations Act

			

				(a)

				Rights of employees

				Section 7 of the National

			 Labor Relations Act (29 U.S.C. 157) is amended by

			 striking except to and all that follows through

			 authorized in section 8(a)(3).

			

				(b)

				Unfair labor practices

				Section 8 of the National

			 Labor Relations Act (29 U.S.C. 158) is amended—

				

					(1)

					in subsection (a)(3), by

			 striking : Provided, That and all that follows

			 through retaining membership;

				

					(2)

					in subsection (b)—

					

						(A)

						in paragraph (2), by striking

			 or to discriminate and all that follows through retaining

			 membership; and

					

						(B)

						in paragraph (5), by striking

			 covered by an agreement authorized under subsection (a)(3) of this

			 section; and

					

					(3)

					in subsection (f), by

			 striking clause (2) and redesignating clauses (3) and (4) as clauses (2) and

			 (3), respectively.

				

			3.

			Amendment to the Railway Labor Act

			Section 2 of the Railway Labor

			 Act (45 U.S.C.

			 152) is amended by striking paragraph Eleven.

		

